


116 S1403 IS: Expanding On-Campus Child Care to Help Student Parents Succeed Act
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1403
IN THE SENATE OF THE UNITED STATES

May 9, 2019
Ms. Duckworth (for herself, Mr. Casey, Mr. Durbin, Mrs. Gillibrand, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Child Care Access Means Parents in School Program under the Higher Education Act of 1965.


1.Short titleThis Act may be cited as the Expanding On-Campus Child Care to Help Student Parents Succeed Act. 2.Child care access means parents in schoolSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended—
(1)by striking subsection (a) and inserting the following:  (a)PurposeThe purpose of this section is to facilitate the success of low-income parents in postsecondary education through the provision of subsidized child care services, including campus-based child care services.;
(2)in subsection (b)— (A)in paragraph (2), by striking subparagraphs (A) and (B) and inserting the following:

(A)Minimum grant amountA grant under this section shall be awarded in an amount that is not less than $50,000. (B)CCAMPIS increase (i)In generalFor any fiscal year for which the amount appropriated under subsection (h) is not less than $140,000,000, the Secretary may increase the amount of a grant awarded under this section to an eligible institution of higher education if the institution submits an application that—
(I)demonstrates the success of the eligible institution of higher education in serving a significant number of low-income student parents, which may include graduation, transfer, or retention rates for full-time and part-time students receiving subsidies for child care under this section; (II)demonstrates the need for additional funds; and
(III)provides information regarding the planned use of additional funds to— (aa)improve the quality of a campus-based child care facility;
(bb)provide child care subsidies to additional student parents; or (cc)provide support services to student parents.
(ii)Maximum amountThe increase paid to an eligible institution of higher education under clause (i) for a fiscal year shall not exceed an amount equal to 20 percent of the amount of the annual grant payment received by the institution under paragraph (3)(B) for the fiscal year preceding the fiscal year for which the increase is paid. (iii)Eligible institution of higher educationIn this subparagraph, the term eligible institution of higher education means an institution of higher education that has received a grant under this section for not less than the period of 3 consecutive fiscal years preceding the fiscal year in which the increase is paid under clause (i).; 
(B)in paragraph (3)— (i)in subparagraph (A), by striking 4 years and inserting 5 years; and
(ii)in subparagraph (B), by striking subsection (e)(2) and inserting subsection (e)(3); (C)in paragraph (4), by striking exceeds $350,000 and all that follows through the period at the end and inserting exceeds $300,000, except for institutions that are eligible for assistance under title III or V.; and
(D)by striking paragraph (5) and inserting the following:  (5)Use of fundsGrants funds under this section shall be used by an institution of higher education to support accessible high-quality child care services for low-income parents enrolled in postsecondary education. Grant funds under this section may be used—
(A)to support or establish a campus-based child care program primarily serving the needs of low-income students enrolled at the institution of higher education; (B)to provide child care subsidies or a sliding fee scale for low-income student parents;
(C)to provide affordable and accessible before and after school services for children of low-income student parents; (D)to provide support services for low-income student parents; or
(E)to enhance the quality of campus-based child care services, including improvements to— (i)move to the next tier or level of the State tiered and transparent system for measuring the quality of child care providers;
(ii)implement the training and professional development required for child care providers through the Child Care and Development Block Grant Act of 2014 (Public Law 113–186); or (iii)implement quality improvements toward achieving accreditation from a nationally recognized accrediting body.;
(3)by striking subsection (c) and inserting the following:  (c)Applications (1)In generalAn institution of higher education desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Such application shall—
(A)demonstrate that the institution is an eligible institution described in subsection (b)(4); (B)specify the amount of funds requested;
(C)demonstrate the need of low-income students at the institution for accessible and affordable child care services by including in the application— (i)information regarding student demographics;
(ii)an assessment of child care capacity on or near campus; (iii)information regarding the existence of waiting lists for child care services on or near campus;
(iv)information regarding additional needs created by concentrations of poverty or by geographic isolation; and (v)other relevant data;
(D)contain a description of the activities to be assisted, including whether the grant funds will support an existing child care program or a new child care program; (E)identify the resources, including technical expertise and financial support, the institution will draw upon to support the child care program and the participation of low-income students in the program (such as accessing social services funding, using student activity fees to help pay the costs of child care, using resources obtained by meeting the needs of parents who are not low-income students, and accessing foundation, corporate, or other institutional support) and demonstrate that the use of the resources will not result in increases in student tuition;
(F)contain an assurance that the institution will meet the child care needs of low-income students through the provision of services, or through a contract for the provision of services; (G)describe the extent to which the child care program will coordinate with the institution’s early childhood education curriculum, to the extent the curriculum is available, to meet the needs of the students in the early childhood education program at the institution, and the needs of the parents and children participating in the child care program assisted under this section;
(H)in the case of an institution seeking assistance for a new child care program— (i)provide a timeline, covering the period from receipt of the grant through the provision of the child care services, delineating the specific steps the institution will take to achieve the goal of providing low-income students with child care services;
(ii)specify any measures the institution will take to assist low-income students with child care during the period before the institution provides child care services; (iii)include a plan for identifying resources needed for the child care services, including space in which to provide child care services, and technical assistance if necessary; and
(iv)include plans to assure quality of campus-based child care facilities; (I)in the case of an institution seeking assistance for a campus-based child care program in existence on the date of the application—
(i)provide information regarding the number of low-income students served through campus-based child care on such date; (ii)provide information on the age groups of children to be served;
(iii)specify any measures the institution will take to assist students eligible under this section who are waitlisted for the campus-based child care program; (iv)provide information regarding the application of subsidies or a sliding fee scale for child care services;
(v)specify what staff positions will be supported by funding under this section, and how those staff positions support the purpose under subsection (a); (vi)provide information on the total number of children served by the campus-based child care program, and number of children of students served; and
(vii)specify if funding will be used to enhance program quality as described in subsection (b)(5)(E); (J)in the case of an institution seeking assistance that will contract for the provision of child care services—
(i)provide information on the age groups of children to be served; (ii)provide information regarding the application of subsidies or a sliding fee scale for child care services; and
(iii)provide information regarding parameters the institution will use in selecting child care providers in contracting for the provision of services, including— (I)assessment of program quality; and
(II)geographic location; (K)contain an assurance that any child care facility assisted under this section will meet the applicable State and local government licensing, certification, approval, or registration requirements;
(L)describe how information regarding the availability of subsidized child care will be provided to students; (M)contain an assurance that the institution, when applicable, will make information available to students receiving child care services provided under this section about the eligibility of such students for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
(N)contain an abstract summarizing the contents of such application and how the institution intends to achieve the purpose under subsection (a); and (O)contain a plan for any child care facility assisted under this section to become accredited within 3 years of the date the institution first receives assistance under this section.
(2)Technical assistanceThe Secretary may provide technical assistance to eligible institutions to help such institutions qualify for, apply for, and maintain a grant under this section.; (4)by striking subsection (d) and inserting the following:

(d)Priority
(1)In generalThe Secretary shall give priority in awarding grants under this section— (A)first to institutions of higher education that submit applications describing programs that leverage significant local or institutional resources, including in-kind contributions, to support the activities assisted under this section; and
(B)to institutions of higher education that submit applications describing programs that utilize a sliding fee scale for child care services provided under this section in order to support a high number of low-income parents pursuing postsecondary education at the institution, after the institution gives priority to institutions described in subparagraph (A). (2)ProhibitionThe Secretary may not give priority in awarding grants under this section to institutions of higher education that propose projects that are designed to increase access to educational choice.;
(5)in subsection (e)— (A)in paragraph (1)(B), by striking the semicolon at the end of clause (i) and inserting the following:
which shall include— (I)the number of full- and part-time students, respectively, receiving child care services under this section;
(II)whether the institution restricts eligibility for child care services to only full-time students; and (III)the number of students receiving child care services under this section who—
(aa)remain enrolled at the institution during the academic year for which they received such services; (bb)graduate from the institution during the academic year for which they received such services;
(cc)transfer to a different institution during the academic year for which they received such services; or (dd)withdrew from the institution during the academic year for which they received such services;;
(B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following:

(2)Report
(A)Report requiredOn an annual basis, the Secretary shall submit to the authorizing committees a report that includes— (i)a summary of the information described in paragraph (1); and
(ii)each abstract submitted under subsection (c)(1)(N) by an institution of higher education that receives a grant under this section. (B)Public availabilityThe Secretary shall make each report submitted under subparagraph (A) publicly available.
(C)Stakeholder consultationThe Secretary shall work with relevant stakeholders to determine the manner in which the data described under subparagraph (A) is collected in order to ensure compliance with such subparagraph.; and (D)by inserting after paragraph (3) the following:

(4)Technical assistanceThe Secretary shall provide technical assistance to institutions of higher education receiving grants under this section to help such institutions meet necessary reporting requirements.; (6)by redesignating subsection (g) as subsection (h);
(7)by inserting after subsection (f) the following:  (g)NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (including sexual orientation and gender identity), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination by any program funded, in whole or in part, with funds made available under this section or with amounts appropriated for grants, contracts, or certificates administered with such funds.; and
(8)in subsection (h), as redesignated by paragraph (6), by striking such sums as may be necessary for fiscal year 2009 and each of the five succeeding fiscal years and inserting $200,000,000 for fiscal year 2020 and each succeeding fiscal year.  